FRANKLIN TEMPLETON INVESTMENTS ONE FRANKLIN PARKWAY SAN MATEO, CA 94403-1906 February 17, 2011 VIA EDGAR TRANSMISSION Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: XBRL Exhibits Franklin Tax-Free Trust (the Registrant) File Nos. 811-04149; 002-94222 Dear Sir or Madam: On behalf of the Registrant, please find transmitted herewith for filing via the EDGAR system Post-Effective Amendment No. 45 (the Amendment) to the Registrants Registration Statement on Form N-1A (the Registration Statement). The sole purpose of the Amendment is to file certain risk/return summary information in an interactive data format using the eXtensible Business Reporting Language (the XBRL exhibits). The XBRL exhibits reflect the Item 2, 3 and 4 risk/return summary disclosure required by Form N-1A, which disclosure was included in the Registrants annual update of its Registration Statement. The annual update was filed with the U.S. Securities and Exchange Commission via the EDGAR system on January 27, 2011 pursuant to Rule 485(b) under the Securities Act of 1933. The Registrant is filing this Amendment under Rule 485(b) for immediate effectiveness. As Senior Associate General Counsel, I have reviewed the Amendment. Based upon such review, I have determined, and hereby represent accordingly, that said Amendment does not contain disclosures which would render it ineligible to become effective automatically pursuant to Rule 485(b) under the Securities Act of 1933, as amended. Please direct any inquiries regarding this filing to the undersigned at (650) 312-5824 or the address shown above. Sincerely yours, FRANKLIN TAX-FREE TRUST /s/ David P. Goss David P. Goss Vice President
